Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered April 5, 2004, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
*675In satisfaction of two indictments, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the second degree and waived his right to appeal. Defendant was sentenced in accordance with the negotiated plea agreement to a prison term of five years to life. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.